Title: To George Washington from John Hall, 1 June 1757
From: Hall, John
To: Washington, George



Sr
New York June 1st 1757

I have to inform you I have been at this Place this 7 days. I have made use of all my Credentialls, & got admitted to an Interview with his Lordship—he seem’d much displeas’d at my leaving the Virginia Regiment, & I believe t’was owing to the Influence of yr kind Lr he did not reject me, being apprehensive I presume too favourable a Reception might encourage others of that Chore to revolt. I am appointed to join the 44th regiment & this day embark. the general Embarkation has been made this fortnight, his Lordship & Admiral Hardy going aboard this Evning, gives the Alarm for sailing—6000 Regulars & 500 Provincials with Rogers in 90 sail of Transports convoy’d by a 50 three 20s & a Sloop of War accompanys—an infinite Qty of Stores & Provisions—fine train of Artillery, vast qty of scaling Ladders—floating Battery’s &c. Yet to what Purpose no one can with certainty determine. We are this moment alarm’d with an account from a Vessell just arrivd that 6 large french men of War, are laying near to intercept us—this account agrees with others we have before had—how far it may influence his Lordships Intentions none knows, tho’ its generally believ’d we sail tomorrow—I hope to give you more agreable news in my next, while youl do me the Honour to receive my Lrs I shall not be remiss that the motions of the Troops under yr command may conduce to yr honour & that you may enjoy health & felicity are the cordial Wishes of Sr Yr mo. obt humble Servt

Jno. Hall

